NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted May 24, 2021*
                                   Decided May 25, 2021

                                          Before

                            DAVID F. HAMILTON, Circuit Judge

                            MICHAEL Y. SCUDDER, Circuit Judge

                            THOMAS L. KIRSCH II, Circuit Judge

No. 20-3315

EARL D. SMITH,                                   Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Southern District of
                                                 Indiana, Indianapolis Division.

       v.                                        No. 1:20-cv-02326-RLY-MJD

COURTNEY GOODWIN, et al.,                        Richard L. Young,
    Defendants-Appellees.                        Judge.

                                        ORDER

       Earl Smith filed a form complaint for discrimination alleging that he was
wrongly denied an opportunity to appeal his termination from a service program for
senior citizens. On the form, he checked off boxes reflecting that he had been
discriminated against based on his race, age, disability, and political beliefs. Because he
was proceeding in forma pauperis, the district court screened his complaint under 28

       *Appellees were not served with process in the district court and are not
participating in this appeal. We have agreed to decide this case without oral argument
because the appeal is frivolous. See FED. R. APP. P. 34(a)(2)(A).
No. 20-3315                                                                           Page 2

U.S.C. § 1915(e)(2) and determined that he failed to provide sufficient allegations to
state a plausible claim. The court pointed out that the complaint omitted key details,
including the date he filed his appeal, the basis for his belief that any defendant
discriminated against him, and the significance of any protected ground in the case. The
court gave Smith a month to amend his complaint and warned him that failing to do so
could result in dismissal for failure to state a claim. Smith did not file an amended
complaint and the court kept its word.1

       Smith appealed the dismissal, arguing that the court misconstrued his complaint
to assert employment discrimination rather than interference with participation in a
federally assisted program. See 42 U.S.C. § 2000d. But regardless of the statutory basis,
he had to provide enough facts to apprise the defendants of the nature of his claim. Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The court explained why his complaint
was deficient, gave him an opportunity to amend, and warned him that failure to
amend his complaint within a month could lead to a dismissal for failure to state a
claim. By not responding and addressing the deficiencies highlighted by the court,
Smith essentially abandoned the litigation. See Lee v. Ne. Ill. Reg'l Commuter R.R. Corp.,
912 F.3d 1049, 1053–54 (7th Cir. 2019). Under these circumstances, the district court’s
decision to dismiss the complaint was appropriate.

                                                                                 AFFIRMED




       1  The district court dismissed Smith’s complaint “without prejudice”—a
disposition that normally is not final and therefore not appealable under 28 U.S.C.
§ 1291. See Kowalski v. Boliker, 893 F.3d 987, 994 (7th Cir. 2018). Nevertheless, when, as
here, it is clear that the district court is finished with the case and nothing more can be
done to revive it, the judgment is final. See Gleason v. Jansen, 888 F.3d 847, 852 (7th Cir.
2018). The court here left no indication that it was prepared to keep the case open;
instead, the court justified its dismissal on Smith’s failure to amend his complaint
within the allotted time.